Order issued November 30, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-15-00089-CR
                                 No. 05-15-00090-CR
                      ________________________________________

                          DEREK LYNN JEFFERY, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                     Before Justices Bridges, Lang-Miers, and Schenck

       Based on the Court’s opinion of this date, we GRANT the August 25, 2015 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Derek Lynn Jeffery, Bookin No. 14034624, North Tower - 7E09, Dallas County Jail, P.O. Box

660334, Dallas, Texas, 75266-0334.

                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE